                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

TODD McELROY,                    )
                                 )
     Plaintiff,                  )
                                 )
v.                               )          CV419-011
                                 )
LAZEGA & JOHANSON, LLC,          )
                                 )
     Defendant.                  )

                                ORDER

     Proceeding pro se under the guise of a civil rights complaint and

invoking the Social Security Act (apparently solely because he receives

benefits), Todd McElroy asks this Court to sanction attorney Mark A.

Moore, who sent plaintiff a collections notice on his firm letterhead in

pursuit of a debt. Doc. 1. It is unclear precisely what transpired, given

the barebones nature of plaintiff’s Complaint.     He attaches a Social

Security benefit statement and a copy of 42 U.S.C. § 407 (which provides

that Social Security benefits cannot be garnished or assigned), a copy of

an October 2018 collections letter seeking $1,023.66 owed to Unifund

CCR, LLC, a copy of a Chatham County magistrate court statement of

claim (case MGCV18-16090) filed by Moore on behalf of Unifund CCR, and

a copy of the dismissal without prejudice of that claim.     Id. at 6-17.
McElroy seeks “punitive money damages for $5,000 because Attorney

Mark A. Moore tried to force me to pay $1,023.66 to him because he was a

scam.”     Id. at 4.    The Court now screens the Complaint pursuant to

28 U.S.C. § 1915(e). 1

      In enacting the federal Fair Debt Collection Practices Act (FDCPA),

Congress sought “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged, and

to promote consistent State action to protect consumers against debt

collection abuses.”       15 U.S.C. § 1692(e); Brown v. Budget Rent-A-Car

Syss., Inc., 119 F.3d 922, 924 (11th Cir. 1997). The Act prohibits debt

collectors from using “any false, deceptive, or misleading representation

or means in connection with the collection of any debt” as well as the use

of “unfair or unconscionable” means of collection. 15 U.S.C. §§ 1692(e)

and 1692f. The FDCPA does not ordinarily require proof of intentional




1
    Where the plaintiff is proceeding IFP, the Court is required to screen the case and
dismiss it at any time the Court determines either that the allegation of poverty is
untrue or that the action or appeal is frivolous or malicious, fails to state a claim upon
which relief may be granted, or seeks monetary relief against a defendant who is
immune from such relief. 28 U.S.C. § 1915(e)(2).
                                            2
violation and, as a result, is described by some as a strict liability statute.

See 15 U.S.C. § 1692k; LeBlanc v. Unifund CCR Partners, 601 F.3d 1185,

1190 (2010). Available remedies under the FDCPA include actual

damages, the potential for additional damages up to $1,000 subject to the

Court’s discretion, and reasonable costs and attorney’s fees. 15 U.S.C.

§ 1692k(a)(1)-(3).

      Within the non-exhaustive list of potential violations of Section

1692e, Subsection 1692e(5) prohibits a debt collector from “threatening to

take action that cannot legally be taken or that is not intended to be

taken.” Section 1692g(b) then states:

   (b) Disputed debts

   If the consumer notifies the debt collector in writing within the
   thirty-day period described in subsection (a) of this section that the
   debt, or any portion thereof, is disputed, or that the consumer
   requests the name and address of the original creditor, the debt
   collector shall cease collection of the debt, or any disputed portion
   thereof, until the debt collector obtains verification of the debt or a
   copy of a judgment, or the name and address of the original creditor,
   and a copy of such verification or judgment, or name and address of
   the original creditor, is mailed to the consumer by the debt collector.

15 U.S.C. § 1692g(b) (emphasis supplied).

      Here, Unifund (the original debt holder) and Lazega & Johanson

(the law firm collecting the debt on Unifund’s behalf) are arguably subject

                                      3
to the FDCPA, as they are “debt collectors” seeking to recover from

plaintiff on an outstanding “consumer debt.”                 Both have engaged in

“collection activity,” given the lawsuit filed in state court. 2 The dunning

letter sent on October 9, 2018, however, merely states that “[i]f I do not

hear back from you, I can only assume you do not want to resolve the

account amicably.” Doc. 1 at 7. It is not clear that the letter constitutes

a “threat” even when viewed through the eyes of the hypothetical “least-

sophisticated consumer.” LeBlanc, 601 F.3d at 1195. Moreover, it is

unclear that, by filing a claim with the Magistrate Court on November 26,

2018, either engaged in deceptive collection techniques. After all, under

Georgia law, the filing of a lien by a creditor is a necessary step for securing

payment of a debt. See, e.g., Country Greens Village One Owner’s Ass’n,

Inc. v. Meyers, 158 Ga. App. 609, 609-10 (1981). The FDCPA does not


2
    As set forth in LeBlanc,
    The FDCPA does not expressly define “collection activity.” However, the
    Supreme Court has held that initiation of legal proceedings by a creditor can
    constitute a debt collection activity. Heintz v. Jenkins, 514 U.S. 291, 293-96
    (1995) (quoting BLACK’S LAW DICTIONARY 263 (6th ed. 1990) which states that
    “To collect a debt or claim is to obtain payment or liquidation of it, either by
    personal solicitation or legal proceedings.”); but see Trent v. Mortgage Elec.
    Registration Sys., Inc., 618 F.Supp.2d 1356 (M.D. Fla. 2007) (initiation of
    foreclosure suit by a secured creditor is not a debt collection practice barred by
    the FCCPA), aff’d, 288 F. App’x 571 (11th Cir. 2008).
601 F.3d at 1193 n. 14.
                                            4
preempt lien rights, Shimek v. Wissman, Nowack, Curry & Wilco, P.C.,

374 F.3d 1011, 1013 (11th Cir. 2004), or prohibit the filing of a lawsuit

prior to a consumer’s request for verification of the debt, Bartlett v. Heibl,

128 F.3d 497, 501 (7th Cir. 1997).

      Plaintiff’s own Complaint implies that the state collection action was

dismissed once he “counterclaim[ed]” — i.e., McElroy did not dispute the

debt until after Unifund went to the state court. Doc. 1 at 4. 3 Thus,

going to the state court prior to McElroy’s request to verify the debt did

not run afoul of the FDCPA.            Indeed, it appears that once McElroy

demanded verification of the debt, Unifund/Lazega & Johanson ceased

their collection activities. See doc. 1 at 16 (dismissal without prejudice

pursuant to O.C.G.A. § 9-11-41(a)).             That immediate cessation of

collection efforts, of course, was precisely what the debt collectors were

required to do pursuant to § 1692(g).

      As pleaded, in other words, McElroy has shown nothing more than

compliance with the FDCPA.            He certainly has not shown any harm


3
    Indeed, it appears that the main dispute McElroy had with the debt was that his
sole source of funds are Social Security benefits, and he and Moore were engaged in a
hearty, undated debate about whether Unifund could take McElroy’s Social Security
funds to pay his debt. See doc. 1 at 10-12, 14-15.
                                         5
flowing from Unifund/Lazega & Johanson’s activities.                His mere

annoyance or concern that he even had to demand a debt verification to

trigger the cessation of collection efforts, of course, is not enough to

sustain a claim under the FDCPA.           And absolutely nothing about his

Complaint, aside from listing benefits as the source of his income, calls

into question the Social Security Act. McElroy’s Complaint fails to plead

any federal claim. Because of his pro se status, and in view of Fed. R. Civ.

P. 15(a)’s admonition to give leave freely “when justice so requires,”

however, the Court will give plaintiff another chance to explain the facts

surrounding his claims.     McElroy must include a coherent “short and

plain statement of the claim showing” that he is entitled to the relief

sought. Fed. R. Civ. P. 8(a)(2). That means he must present the Court

with the factual allegations that support his assertions.        See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (complaints must contain

factual allegations “sufficient to raise a right to relief above the speculative

level”). Mere conclusions that defendant violated the law is not enough.

See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

      To that end, plaintiff is ORDERED to file an Amended Complaint

within 14 days of the day this Order is served or face a recommendation of
                                       6
dismissal. The Amended Complaint must contain facts establishing each

claim against each defendant.           Plaintiff is advised that his amended

complaint will supersede the original complaint and therefore must be

complete in itself. 4      Once plaintiff files an amended complaint, the

original pleading will no longer serve any function in the case.

      SO ORDERED this             30th       y of April,
                                           day     p , 2019.

                                        ______________________________
                                         _____________________________
                                        CHRIS    ER L. RAY
                                         HRISTOPHER
                                            STOPHER
                                        UNITED STATES MAGISTRATE JUD
                                                                  UDGE
                                        SOUTHERN DISTRICT OF GEORGIA




4
    See Malowney v. Fed. Collection Deposit Grp, 193 F.3d 1342, 1345 n.1 (11th Cir.
1999) (“An amended complaint supersedes an original complaint”); Varnes v. Local 91,
Glass Bottle Blowers Ass’n of U.S. & Canada, 674 F.2d 1365, 1370 n.6 (11th Cir. 1982)
(“As a general rule, an amended complaint supersedes and replaces the original
complaint unless the amendment specifically refers to or adopts the earlier pleading”).
                                          7
